Citation Nr: 0311349	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  98-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to January 
1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

The veteran's increased rating claim was previously before 
the Board, and in an August 1999 remand it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

The Board notes that in April 1999, the veteran testified at 
a Travel Board hearing before a member of the Board who is no 
longer employed at the Board.  Pursuant to 38 U.S.C.A. § 
7107(c), the veteran is entitled to a hearing before the 
Board member that will make the final determination in the 
claim.  However, in the present case, the Board has 
determined that the symptomatology of the veteran's service-
connected PTSD more nearly approximates a 100 percent 
disability rating.  As a 100 percent rating is considered to 
be a full grant of the benefits being sought on appeal, 
further development for an additional Board hearing is not 
warranted.  


FINDING OF FACT

The veteran's service-connected PTSD is objectively shown to 
be productive of total occupational and social impairment.




CONCLUSION OF LAW

The schedular criteria for a 100 percent rating evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in February 1998 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 1998 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a June 1998 statement of the case and a 
supplemental statement of the case issued September 2002, the 
RO notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a June 2002 letter and the September 2002 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were provided to the veteran in the 
September 2002 supplemental statement of the case.  The 
veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records and private medical reports.  In addition, the 
veteran was provided with VA examinations in March 1998, June 
1998, and March 2001.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at an April 1999 personal hearing; VA outpatient 
treatment records; and VA examination reports dated in March 
1998, June 1998, and March 2001.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a 70 percent disability 
rating for PTSD under the provisions of Diagnostic Code 9411.  
The veteran now contends that his disorder is more disabling 
than previously evaluated, and he has appealed for an 
increased rating.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A rating in excess of 70 percent, a 100 percent disability 
rating, requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

The VA examinations and outpatient treatment reports dated 
between 1998 and 2002 show Global Assessment of Functioning 
(GAF) scores ranging from 40 to 70.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 31 to 40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
DSM-IV at 444-47.  A GAF score of 41 to 50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  A GAF score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
A GAF score of 61 to 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household,) but 
generally functioning pretty well, has some meaningful 
personal relationships.  Id.

The criteria for a 70 percent disability rating generally 
contemplate serious psychiatric symptoms.  In the present 
case, the veteran's PTSD has been demonstrated by total 
occupational and social impairment, with deficiencies in 
communication, danger of hurting oneself or others, memory 
loss, and low GAF scores. 

The evidence of record has shown that veteran has exhibited 
symptoms associated with a 100 percent disability rating.  In 
particular, he suffers from anxiety, depression, nightmares, 
flashbacks, and hypervigilance.  He has reported suicidal and 
homicidal ideations but has never acted upon them.  Further, 
he has complained of being socially isolated.  He has 
exhibited problems with vertigo, focus, and concentration.  
It is also noted that examiners have reported that the 
veteran has shown impulsiveness, excessive aggression, and 
rational inability.  The March 2001 VA examiner diagnosed the 
veteran with "chronic and very severe" PTSD.  He stated 
that the veteran presented with a "very severe" case of 
PTSD that had gotten increasingly more severe with time.  The 
examiner asserted that the veteran's situation was 
complicated by medical conditions that have only reminded him 
of his war experience and inadequacy, increasing his 
depression and negative feelings for the future.  He noted 
that the veteran had also presented with very severe 
impairments at multiple areas of human functioning, including 
occupational, social, and emotional/psychological areas with 
respect to his issues and symptoms of PTSD.  Finally, the VA 
examiner stated that the previously assigned GAF score of 70 
was "unexplainable" as it was not consistent with other 
reports or with the veteran's condition.  He maintained that 
it could only be described as a mistake, either inadvertent 
or based on misinformation.  The March 2001 VA examiner 
assigned the veteran with a GAF score of 40.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he has not 
exhibited symptoms such as delusions, hallucinations, or 
disorientation, the Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
the assignment of a 100 percent disability rating.  See 38 
C.F.R. § 4.7.  The GAF scores of 40 and 45, assigned in March 
2001 and March 1998 respectively, support this conclusion.  
These scores reflect "major impairment" in several areas, 
which is commensurate with a higher degree of social and 
industrial impairment as required for the assignment of a 100 
percent disability evaluation.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that requirements for a 100 percent 
disability rating for PTSD have been met.  


ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits. 



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

